INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 AMENDMENT NO. 2 Check the appropriate box: [ X ]Preliminary information statement []Confidential for use of the Commission only (as permitted by Rule 14c-5(d)(2) []Definitive Information Statement KINDER TRAVEL INC. (Name of registrant as specified in its charter) Payment of Filing Fee (Check the appropriate box): [ X ]No fee required []Fee computed on table below per Exchnage Act Rule 14c-5(G) AND 0-11 (i) Title of each class of securities to which transaction applies: (ii) Aggregate number of securities to which transaction applies: (iii) Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule 0-11. (Sec forth the amount on which the filing is calculated and state how it was determined): (iv) Proposed maximum aggregate value of transaction: (v) Total fee paid: [] Fee paid previously with preliminary materials [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number of the form or schedule and the date of its filing. (i) Amount previously paid: (ii) Form, schedule or registration statement no.: (iii) Filing party: (iv) Date filed: KINDER TRAVEL INC. Nevada 00-52703 20-4939361 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1461 A. First Avenue, #360 New York, NY 10021-2209 (Address of principal executive offices) (Zip Code) (646) 845-1920 Registrant’s telephone number, including area code 1 KINDER TRAVEL INC. INFORMATION STATEMENT DATED APRIL 22, 2009 GENERAL This Information Statement is being circulated to the shareholders of Kinder Travel Inc., a Nevada corporation (the “Corporation”) in connection with the taking corporate action without a meeting upon the written consent dated April 21, 2009 (the “Written Consent”) of the holders of a majority of the outstanding shares of the Corporation’s $0.001 par value common stock (the “Common Stock”). The names of the shareholders who signed the Written Consent (the “Consenting Holders”) and their respective equity ownership of the Corporation is as follows: (i) Global Developments Inc. holding of record 876,000 shares of Common Stock (33.06%); (ii) Mardan Consulting Inc. holding of record 279,784 shares of
